      Case 4:20-cv-00154-CRW-CFB Document 1 Filed 05/15/20 Page 1 of 4



                     UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION


PALMER HOLDINGS and INVESTMENTS,               Case No. _________
INC. d/b/a PALMER’S DELIS AND
MARKETS, BREADWORKS and SUNSET                 Polk County District Court Case No.
GOLD,                                          LACL 147787
      Plaintiffs,

v.
                                               DEFENDANT’S NOTICE OF
INTEGRITY INSURANCE COMPANY and                REMOVAL OF CIVIL ACTION
INTEGRITY PROPERTY & CASUALTY                  AND LOCAL RULE 81
INSURANCE COMPANY,                             STATEMENT

      Defendants.



      TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

THE SOUTHERN DISTRICT OF IOWA, CENTRAL DIVISION:

      Defendant Integrity Insurance Company, improperly named as “Integrity

Insurance Company and Integrity Property & Casualty Insurance Company,”

(hereinafter “Defendant”), for its Notice of Removal of this action to the United

States District Court for the Southern District of Iowa, Central Division, under 28

U.S.C. § 1332 and 28 U.S.C. § 1441, states:

      1.      On April 24, 2020, Plaintiff Palmer Holdings and Investments, Inc.

d/b/a Palmer’s Delis and Markets, Breadworks and Sunset Gold (hereinafter

“Plaintiff”) filed a Petition in the Iowa District Court for Polk County, bearing case

number LACL147787, seeking declaratory judgment that they are entitled to
      Case 4:20-cv-00154-CRW-CFB Document 1 Filed 05/15/20 Page 2 of 4



insurance coverage under a policy of insurance issued by the Defendant, as well as

damages for breach of contract and bad faith in denying Plaintiff’s insurance claim,

under Iowa law. A true and accurate copy of the Petition is attached hereto as

Exhibit A.

      2.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81(a)(1), true and

accurate copies of the Original Notices are attached hereto as Exhibit B and C.

      3.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81(a)(1), true and

accurate copies of the Returns of Service attached hereto as Exhibit D and E.

      4.      Defendant has not filed an Answer and no further proceedings have

been taken.

      5.      This Notice is timely filed pursuant to 28 U.S.C. § 1446(b) as

Defendant was served with notice of this suit on April 24, 2020.

      6.      Plaintiff is an Iowa corporation authorized to do business in the State of

Iowa, with its principal place of business located in Polk County, Iowa.

      7.      Defendant Integrity Insurance Company is an Ohio Corporation with its

principal place of business in Appleton, Wisconsin, and is authorized to conduct

business in the State of Iowa.

      8.      For the purposes of 28 U.S.C. § 1332, Defendant Integrity Insurance

Company is a citizen of the States of Ohio and Wisconsin.

      9.      Plaintiff alleges damages in excess of $75,000. See Exhibit A.




                                          -2-
      Case 4:20-cv-00154-CRW-CFB Document 1 Filed 05/15/20 Page 3 of 4



         10.   Thus, this Court has diversity jurisdiction under the diversity

jurisdiction provisions of 28 U.S.C. § 1332, as Plaintiff alleges damages in excess of

$75,000 and there is complete diversity between the parties.

         11.   Venue is in the United States District Court for the Southern District of

Iowa Central Division pursuant to 28 U.S.C. § 1441(a) because the Southern District

includes Polk County, Iowa.

         12.   Defendant is, therefore, entitled to remove this action pursuant to 28

U.S.C. 1441(a).

         13.   No previous application for relief sought herein has been made to this

or any other Court.

         14.   Pursuant to Local Rule 81, Defendant states that the only matter

currently pending is the state court matter removed by this Notice.

         15.   As required by 28 U.S.C. §1446(d), Defendant has provided written

notice of the filing of this Notice of Removal to James Carney and Nicholas Mauro,

303 Locust Street, Suite 400, Des Moines, Iowa, carney@carneyappleby.com &

mauro@carneyappleby.com, and will file a copy of this Notice of Removal with the

Clerk of the State Court.

         WHEREFORE, Defendant Integrity Insurance Company gives notice that the

above-entitled action now pending in the Iowa District Court is removed to this

Court.




                                           -3-
           Case 4:20-cv-00154-CRW-CFB Document 1 Filed 05/15/20 Page 4 of 4



                                                   BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                                                   By:          /s/ Sean M. O’Brien
                                                               Sean M. O'Brien AT0005874
                                                               801 Grand Avenue, Suite 3700
                                                               Des Moines, IA 50309-8004
                                                               Phone: (515) 246-5894
                                                               Fax: (515) 246-5808
                                                               E-Mail: obrien.sean@bradshawlaw.com

                                                   ATTORNEYS FOR DEFENDANT

Copy to:

James W. Carney
Nicholas J. Mauro
Carney & Appleby, P.L.C.
303 Locust Street, Suite 400
Des Moines, IA 50309-1770
E-Mail: carney@carneylawfirmiowa.com
E-Mail: mauro@carneyappleby.com

                              CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on May 15 2020 by:
   U.S. Mail                                E-Mail
   CM/ECF                                   Efile
   Federal Express                          Other______________________

   /s/ Donna Henkels




                                                                                -4-
